            Case 2:20-cv-06535-MAK Document 30 Filed 05/10/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THERESA DRUMHELLER                            : CIVIL ACTION
                                              :
                     v.                       : NO. 20-6535
                                              :
JOHNSON & JOHNSON, et al.                     :

                                           ORDER
       AND NOW, this 10th day of May 2021, upon considering Defendants’ Motion to dismiss

(ECF Doc. No. 20) the first amended Complaint (ECF Doc. No. 16), Plaintiff’s Response (ECF

Doc. No. 23), Defendants’ Reply (ECF Doc. No. 27), and for reasons in the accompanying

Memorandum, it is ORDERED Defendants’ Motion (ECF Doc. No. 20) is GRANTED in part

and DENIED in part:

       1.       Defendants’ Motion (ECF Doc. No. 20) is GRANTED in part as to dismiss the

claims for negligent manufacturing, strict liability design defect, failure to warn, and

manufacturing defect, breach of the express or implied warranty, common law fraud,

constructive fraud, fraudulent concealment, negligent misrepresentation, and unjust enrichment

as well as the standalone claim for punitive damages and gross negligence although Plaintiff may

proceed in attempting to prove a basis for punitive damages in discovery; and,

       2.       Defendants’ Motion (ECF Doc. No. 20) is DENIED as to claims for negligent

design, negligent failure to warn, and negligent infliction of emotional distress requiring

Defendants file an answer to those claims no later than May 24, 2021.



                                                    ________________________
                                                    KEARNEY, J.
